Citation Nr: 1610219	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  09-31 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).for the period from September 27, 2006 to April 6, 2009) 

2.  Entitlement to special monthly pension.



REPRESENTATION

Veteran represented by:	James G. Fausone, Esq.



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from October 1968 to August 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2007 and November 2010 rating decisions of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).

[May 2015 and January 2016 written statements by the Veteran's attorney limited the appeal of the rating for PTSD to the rating assigned for the period from September 27, 2006 to April 6, 2009.  The issue is characterized accordingly.]

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

The record reflects that the Veteran receives Social Security Administration (SSA) disability benefits, with a disability onset date of April 2007.  SSA records are constructively of record, and must be secured unless found to not be material.  As the Board is unable to make such finding in this matter a remand for that purpose is necessary.  See Golz v. Shinseki, 590 F 3d 1317, 1323 (Fed. Cir 2010).   

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record from SSA complete copies of all records pertaining to the Veteran's claim for SSA disability benefits, including the decision awarding him such benefits and all medical evidence considered.  If such is provided by disc, the AOJ should print out the records and associate the copies with the record.  Any negative search result is to be noted in the record and communicated to the Veteran.

2.  The AOJ should then review the record, ensure that all development sought is completed (and arrange for any further development suggested by any additional evidence received), and readjudicate the claims on appeal.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

